Citation Nr: 0621069	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-44 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




INTRODUCTION

The veteran served on active duty from May 1953 to May 1973.  
He died in March 1998.  The appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals 
(Board), based on a rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) located in 
Baltimore, Maryland.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran died in March 1997.  The certificate of death 
listed the cause of death as encephalopathy, due to acute 
myeloid leukemia.  At the time of his death, the veteran was 
service-connected low back strain, rated 10 percent 
disabling; a noncompensable rating for residuals of a 
fracture of the middle phalanx, fourth finger, right hand; 
and a noncompensable rating for residuals of a fracture of 
the distal metacarpal, second finger, left hand.  

The veteran served in the United States Air Force for 20 
years, and his final military occupational specialty was air 
ops manager.  It is contended by the appellant the veteran 
developed the acute myeloid leukemia as a result of exposure 
to herbicides while a pilot in Vietnam.

Following his death in March 1998, the appellant filed an 
application for entitlement to service connection for the 
cause of the veteran's death.  A rating action in June 1998 
denied the appellant's claim, and she was notified by letter 
dated in June 1998.  In response, the appellant submitted a 
letter in which she took issue with the rating action.  
Although the appellant did not specifically disagree with the 
RO's decision, in her letter, she stated, "There is no doubt 
in my mind that my husband died from exposure to Agent Orange 
flying short take off and landings in Vietnam on runways 
cleared by the chemical. . . I would like this letter 
included in his file and read to the appropriate board that 
makes decisions regarding claims."

While the appropriate terms expressing disagreement with the 
June 1998 rating action were not used in the letter, it has 
long been held that:  

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
Notice of Disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 
(2005)

In the opinion of the Board, the appellant's words requesting 
that her statement be read "to the appropriate board that 
makes decisions" can be construed to be a notice of 
disagreement with the June 1998 rating decision.  As such, 
the claim has remained open since June 1998.  However, no 
statement of the case was issued at that time.

In March 2003, the appellant requested that the claim be 
reopened.  A rating action in May 2003 found that no new and 
material evidence had been submitted to reopen this claim.  A 
notice of disagreement was timely filed by the appellant.  A 
statement of the case was issued in September 2004.  It did 
not address the issue of whether new and material evidence 
had been submitted, and did not include any law and 
regulations regarding new and material evidence.  Rather, it 
appeared to make a determination on a de novo (on the merits) 
basis.  However, the statement of the case made no mention of 
the evidence submitted by the appellant in 1998 in support of 
her claim, so the statement of the case is defective.  

Obviously, the procedural defects need to be addressed by the 
RO.  Furthermore, while the disease that caused the veteran's 
death is not a presumptive disease under the provisions 
regarding herbicide exposure, notwithstanding the foregoing 
presumption provisions, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), 
and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 
105 Stat. 11 (1991), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability. See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2005); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).



In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO is to provide the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO is to obtain the veteran's 
service personnel records to ascertain 
his presence in Vietnam.

3.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers who treated the 
veteran for acute myeloid leukemia since 
its onset.  After the appellant has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the appellant, a 
notation to that effect should be 
inserted in the file.  The appellant is 
to be notified of unsuccessful efforts in 
this regard, in order to allow her the 
opportunity to obtain and submit those 
records for VA review.  

4.  If the veteran is found to have 
served in country in Vietnam, his claims 
folder should be referred to a VA 
oncologist to determine whether the acute 
myeloid leukemia which caused the 
veteran's death is a result of exposure 
to herbicides while stationed in Vietnam.  
The oncologist is to indicate whether it 
is as least as likely as not (50 percent 
or more probability) that exposure to 
herbicides in Vietnam caused the 
development of the leukemia responsible 
for the veteran's death.  The physician 
is requested yo provide adequate reasons 
and bases for any opinion rendered, 
including references to medical texts or 
articles supporting his/her position. .  
The claims folder should be made 
available to the examiner for review 
before the examination.  [Insert 
additional instructions concerning the 
exam.]

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case should be written so as to cure 
all procedural defects noted above.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on her part.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





